Title: From George Washington to Henry Knox, 17 September 1783
From: Washington, George
To: Knox, Henry


                  
                     Dear Sir
                     Rocky Hill 17th Septr 1783
                  
                  Your two Letters of the 3d & 10th inst., with the enclosed Returns, have been duly received.
                  To prevent the trouble in Future of transmitting the particular Returns of each Corps, let the Fort Major or Adjutant, digest them into one General Return, as I only wish to have a view of the general strength & state of the Troops.
                  As Congress have reassumed the consideration of a Peace Establishment, it is probable that something on that subject will be determined in the course of a few weeks, when the final arrangement of the Troops on the North River will take place; ’till then, it will be unnecessary to make any distributions of Cloathing, except what is absolutely necessary.
                  After the evacuation of New York, it is my present determination to make a visit to West Point, (with the whole or part of Congress, if they can be persuaded,) to partake of the Festivity on the celebration of Peace, if the Season should be far advanced before this event takes place, the joyfulness of the occasion must palliate for the uncomfortable state of the Bowers.
                  I think it necessary that the Artillery Officer & Men, you mention, should be sent immediately to the Posts on the Mohawk River, & it would be best to detach them from the New York Regt.  With Compliments to Mrs Knox I am Dear sir Your Most Obedt Servt
                  
               